J. B. McPHERSON, District Judge.
The claim of the libelant is that he was employed as the captain of one of the respondent’s steamboats, and that a certain amount of wages is due him on this account. The vital and disputed point of the case is whether or not a contract of employment was ever made, and upon this subject the testimony leaves me in no doubt. It is certain that the respondent at one time intended to give the libelant the position of captain, but this intention was never carried out. I am satisfied that no contract of hiring was made by any one on behalf of the respondent, and for this reason the libelant’s case must necessarily fall.
The libel will be dismissed, with costs.